 



TERMINATION AGREEMENT

 

This Termination Agreement (this “Agreement”), dated for reference purposes as
of January 29th, 2018 (the “Effective Date”), is entered into by and between
Notis Global Inc., a Nevada corporation (the “Company”), and Trava LLC, a
Florida limited liability company (“Trava”). Each of the above-referenced
persons or entities is sometimes referred to as a “Party” and, collectively, as
the “Parties.” Each Party agrees that this Agreement shall be effective and
binding as of the Effective Date.

 

This Agreement is entered into based upon the following:

 

RECITALS

 

WHEREAS, the Company and Trava are parties to that certain Management Services
Agreement, dated May 30, 2017 (the “MSA”), to which agreement EWSD I LLC, a
Colorado limited liability company, and Pueblo Agriculture Supply and Equipment
LLC (“PASE”), are interested parties (collectively, the “Interested Parties”);

 

WHEREAS, the Company and the Interested Parties (collectively, the “Company Farm
Group”) are parties to a series of 10% Senior Secured Convertible Promissory
Notes in favor of Trava (collectively, the “Farm Promissory Notes”), which Farm
Promissory Notes have been issued in connection with the MSA and concomitantly
executed and delivered Convertible Note Purchase Agreements (each, a “Farm
NPA”);

 

WHEREAS, the MSA was amended pursuant to the terms of certain of the more
recently entered Farm NPAs;

 

WHEREAS, each of the Company Farm Group and Trava believes that a termination of
the MSA is in their respective best interests;

 

WHEREAS, the Company and PACE (collectively, the “Company Original Group”) are
parties to that certain 10% Senior Secured Convertible Promissory Note in favor
of Trava, issued as of March 10, 2016, and amended on March 16, 2017 (together,
as amended, the “Original Promissory Note”), which Original Promissory Note was
issued in connection with a Convertible Note Purchase Agreement, among the
Company Farm Group and Trava (the “Original NPA”), dated March 10, 2016; and a
Security and Pledge Agreement dated March 10, 2016 (the “Security Agreement”);

 

WHEREAS, the Parties desire to terminate the MSA on the terms and conditions set
forth herein;

 

WHEREAS, in connection with this Agreement, the Company Farm Group and Trava
desire not to amend, modify, or otherwise change any of their respective rights,
duties, and obligations under each of the Farm Promissory Notes;

 

WHEREAS, in connection with this Agreement, the Company Original Group and Trava
desire not to amend, modify, or otherwise change any of their respective rights,
duties, and obligations under Original Promissory Note, the Original NPA, and
the Security Agreement;

 

1

 

 

NOW, THEREFORE, in consideration of these presents and for such other good and
valuable consideration, the receipt, adequacy, and sufficiency of which are
hereby irrevocably and unconditionally acknowledged, each of the undersigned,
intending to be legally bound, agrees as follows:

 

TERMS AND CONDITIONS

 

1. Accuracy of Recitals

 

Each of the undersigned severally understands, acknowledges, and agrees that the
foregoing Recitals are true and correct as to such entity and that such Recitals
and the representations and warranties contained therein are part of, and
incorporated into, the Terms and Conditions section of this Agreement and that
each of the undersigned is relying on such Recitals in its entering into,
executing, and delivering this Agreement.

 

2. Termination of the MSA

 

The Parties have agreed that, effective as of the Effective Date, the MSA shall
be terminated and that no Party shall have any ongoing rights, duties, or
obligations thereunder to the other Party. Each of the Interested Parties
acknowledges and agrees that neither has any objections to the termination of
the MSA and the cessation of each of the Party’s rights, duties, or obligations
thereunder.

 

3. In Lieu Compensation and Reimbursement

 

In connection with the termination of the MSA, as contemplated herein, and in
lieu of any compensation and reimbursement that otherwise was to have been
tendered by Trava to the Company or the Interested Parties, or was to have been
retained by Trava from the net revenue to be generated by operations of the
Pueblo Farm (as defined in the MSA), the undersigned agree that, on or before
March 31, 2019, the Company shall tender to Trava the sum of $250,000.00 (the
“In Lieu Funds”), which sum is subject to increase as set forth in this Section
3. The genesis of the In Lieu Funds is intended to be derived from revenue to be
generated by operations of the Pueblo Farm in connection with the 2018 harvest
season. The Parties specifically estimate that cultivation on the Pueblo Farm
will yield 200 kilograms of isolate in the 2018 harvest season with an estimated
market price therefor of $6,500.00 per kilogram for CBD (the “Base-line
Economics”). Nevertheless, the Company’s obligation to tender the In Lieu Funds
to Trava shall not be reduced even if the Pueblo Farm operations generate
revenues less than an amount equivalent to the In Lieu Funds (e.g.,
lower-than-expected 2018 harvest season, lower-than-estimated market price for
CBD, or otherwise). However, in the event that the Company exceeds the Base-line
Economics for 200 kilograms of isolate in the 2018 harvest season from the
Pueblo Farm operations, the amount of the In Lieu Funds due and payable to Trava
shall be increased by 49% of such excess. The excess of the Base-line Economics
shall be based upon the weighted average price per kilogram that the Company
receives from sales of CBD commencing with the first such sale through and
including the last such sale of CBD from the 12 Acres from the Pueblo Farm
operations for the 2018 harvest season 1.

 

 





1 Sales derived from the 200 kilograms may occur in the 2019 fiscal year, but
prior to March 31, 2019. 

 







2

 

 

4. Modification to any of the Farm Promissory Notes, the Farm NPAs, the Original
Promissory Note, the Original NPA, or the Security Agreement

 

Notwithstanding anything to the contrary set forth herein, each of the Parties
severally understands, acknowledges, and agrees that, except as may be
reasonably required to effectuate the termination of the MSA, as contemplated by
the provisions of this Agreement, none of their respective rights, duties, or
obligations under any of the Farm Promissory Notes, the Farm NPAs, the Original
Promissory Note, Original NPA, or the Security Agreement is modified or waived
in any manner by this Agreement and that all of the terms and conditions of each
such note remains in full force and effect as of the Effective Date.

 

5. Releases

 

Except as to the rights, duties, obligations, representations, and warranties
created by or contained in this Agreement, in the Farm Promissory Notes, Farm
NPAs, the Original Promissory Note, the Original NPA, or the Security Agreement
and except as otherwise provided expressly herein, and upon the full execution
and delivery of this Agreement, the Company and the Interested Parties, on the
one hand, and Trava, on the other hand (collectively, the “Releasing Parties”),
hereby release and forever discharge each other, and each of their respective
past, present, and future officers, directors, stockholders, managers, managing
agents, owners, members, employees, attorneys, insurers, principals, partners,
partnerships, predecessors, successors, agents, assigns, divisions,
subsidiaries, corporate parents, corporations, limited liability companies, and
partnerships, accountants, representatives, transferees, affiliates, related
entities of any kind, and all persons acting by, through, under, or in concert
with any or all of them (each, such Releasing Party’s “Respective Affiliates,”),
jointly and severally, of and from any and all rights, claims, debts, losses,
demands, acts, contracts, agreements, liabilities, obligations, damages, costs,
fees (including, without limitation, all attorney, consultant and expert fees
and costs), expenses, duties, breaches, actions, lawsuits, allegations, causes
of action, and/or suits of every nature, character, and description, whether
known or unknown, suspected or unsuspected, disclosed or undisclosed, legal or
equitable, that the Releasing Parties or their Respective Affiliates,
individually or collectively, had or claimed to have, and/or that the Releasing
Parties or their Respective Affiliates, individually or collectively, may now,
or in the future, have or claim to have, against each other, their Respective
Affiliates, or any of them, that in any way allegedly or actually arose from, or
are related to, directly or indirectly, the MSA that took place on or before the
Effective Date.

 

6. Waiver of Civil Code Section 1542

 

Because certain of the agreements by and among some or all of the undersigned
may have been entered and delivered when the Company maintained a presence in
the State of California, it is the intention of each of the undersigned that
this Agreement shall be effective as a full and final accord, satisfaction, and
release of all of the claims and other matters described hereinabove
(individually and collectively, the “Released Claim(s)”). In furtherance of this
intention, each of the undersigned acknowledges and agrees that the release of
Released Claims provided for in this Agreement shall extend to any and all
Released Claims, whether known or unknown, suspected or unsuspected, disclosed
or undisclosed, legal or equitable, and expressly waives and relinquishes any
right that the undersigned may have under California Civil Code, Section 1542,
which provides that:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

3

 

 

Each of the undersigned expressly waives and releases any and all rights and
benefits that it has or may have under California Civil Code, Section 1542, and
any other similar law or rule in any other jurisdiction pertaining to the
matters released in this Agreement. Each of the undersigned understands,
acknowledges, and agrees that it may later discover facts in addition to, or
different from, those that it now knows or believes to be true as to the
Released Claims or the subject matter of this Agreement; but, it is the
intention of each of the undersigned, through and in accordance with this
Agreement and with the advice of counsel of its own choosing, fully, finally,
and forever, to settle and release any and all Released Claims. In furtherance
of this intention, the releases of the Released Claims provided for under this
Agreement shall be, and are to remain in effect as, full and complete releases
of any and all Released Claims notwithstanding the discovery of any additional
claims or facts relating to such releases.

 

7. Ownership of Claims

 

Each of the Releasing Parties represents and warrants that it is the sole and
lawful owner of all right, title, and interest in and to each Released Claim
that such Releasing Party has released in this Agreement and that such Releasing
Party has not heretofore assigned, transferred, or encumbered, or purported to
assign, transfer, or encumber, to any person or entity, any right, title, or
interest in or to any and all such Released Claims and that no third party has
an interest therein. If such representation is false and any Released Claim is
asserted against a Released Party or its Respective Affiliates, then the Party
responsible for such false representations shall fully defend, indemnify,
protect, and hold the other Party and the Respective Affiliates of such Party,
harmless from and against any and all rights, claims, debts, losses, demands,
acts, contracts, agreements, liabilities, obligations, damages, costs,
attorneys’ fees, consultant and expert fees, actions, lawsuits, allegations,
causes of action, and/or suits of every nature, character, and description,
whether known or unknown, suspected or unsuspected, disclosed or undisclosed,
legal or equitable, allegedly or actually arising from, related to, or incurred
in connection with, directly or indirectly, the assertion of any and all such
Released Claims, regardless of whether a judicial proceeding of any type or
nature has been commenced.

 

8. Covenant Not to Sue

 

Each Releasing Party covenants and agrees not to bring any legal,
administrative, legislative, or adversary action, claim, suit, or proceeding of
any kind or nature against any other Releasing Party, or any of that Party’s
Respective Affiliates that, in any way, allegedly or actually arises from, or
relates to, directly or indirectly, any Released Claim, and each Releasing Party
further covenants and agrees that this Agreement is a bar to any such action,
claim, suit, or proceeding.

 

9. Attorneys’ Fees and Costs

 

In the event any action(s), suit(s), or other proceeding(s) of any kind or
nature are brought to enforce or interpret any of the covenants, terms or
provisions of this Agreement, each of the undersigned stipulates and agrees that
the prevailing entity in any and all such action(s), suit(s), or other
proceeding(s) shall be entitled to recover from the non-prevailing entity all of
the attorney, consultant, and expert fees and costs incurred by the prevailing
entity in each and every such action(s), suit(s), or other proceeding(s),
including any and all appeals or petitions therefrom. As used in this Agreement,
all such attorney, consultant, and expert fees and costs shall be deemed (a) to
have accrued upon the commencement of any legal action or proceeding brought
under this section; (b) to mean, to the fullest extent allowed by law, the full
and actual costs of the services actually performed in connection with the
matters involved, calculated on the basis of the usual fee charged by the
attorneys, consultants, or experts performing such services and shall not be
limited to “reasonable fees” as defined in any statute or rule of court; and (c)
shall be recoverable and enforceable under this Agreement whether or not such a
legal action or proceeding is prosecuted to judgment. Furthermore, as used in
this Agreement, “prevailing entity” shall include the entity against whom a
legal action is filed and later voluntarily dismissed, in whole or in part,
regardless of the reason or motivation for such dismissal.

 

4

 

 

10. Representations and Warranties

 

In addition to those certain representations and warranties set forth in the
Recitals, each of the undersigned represents and warrants to each other of the
undersigned and acknowledges and agrees that:

 

a. Except as expressly set forth in this Agreement, the undersigned has not made
any statement or representation to the other Party regarding any fact, which
statement or representation, to such entity’s knowledge, after due inquiry, has
been relied upon by ay other entity in entering into this Agreement. In
connection with the execution of this Agreement, such entity has not relied upon
any statement, representation, or promise of any other entity not expressly
contained in this Agreement, and each entity has been, or has been provided the
opportunity to be, represented by independent legal counsel;

 

b. This Agreement is intended to be final and binding upon the undersigned and
further is intended to be effective as a full and final accord and satisfaction
as to the matters resolved herein, regardless of any claims of fraud,
misrepresentation, concealment of fact, mistake of fact or law, duress or any
other circumstances whatsoever. Such releasing entity has expressly relied upon
the finality of this Agreement as a material factor in inducing such entity’s
execution and delivery of, and entry into, this Agreement;

 

c. Such entity has made such investigation of the facts pertaining to the
releases contained in this Agreement as such entity has deemed necessary;

 

d. The terms of this Agreement are contractual and are the result of negotiation
among the undersigned;

 

e. This Agreement has been carefully read by the undersigned and the contents
hereof are known and understood by the undersigned. This Agreement is executed
and delivered freely by the undersigned; and

 

f. The undersigned does not have any knowledge or other reason to believe that
the other Party is in breach of this Section 10 as of the Effective Date.

 

11. Confidentiality Protections; Approved Statement

 

This Agreement and its terms are confidential and shall not be disclosed to any
third party except (a) to each signatories’ attorneys, accountants, lenders, tax
advisors, creditors, banking and financial advisors, financing sources,
potential acquirers, and insurers on a need-to-know basis and such persons shall
be instructed to maintain the confidentiality, and existence, of this Agreement
and its terms, (b) to persons to whom disclosure is required by law, including
tax authorities as may be required by applicable tax statutes, regulations, and
rulings, (c) to governmental regulatory, certifying, and/or licensing bodies,
(d) in respect of any filing permitted or required by the Securities Act of
1933, as amended, the Securities Exchange Act of 1934, as amended, or any other
federal or state securities act or rule related thereto, (e) to enforce this
Agreement, and (f) as may be ordered by a Court of competent jurisdiction or
other tribunal or authority or governmental body or as required by applicable
law. If any signatory becomes aware that this Agreement or any of its terms are
the subject of any subpoena, interrogatory, document demand, deposition
question, or other discovery, court, tribunal, or governmental process, such
signatory shall immediately notify each other signatory to allow it to seek
protections from disclosure. If asked about this Agreement, each signatory and
its authorized representatives shall state only that the signatories have
settled all relevant claims between them to their mutual satisfaction.

 

5

 

 

12. Mutual Non-Disparagement

 

Each of the undersigned covenants and agrees that each will not, directly or
indirectly, alone or in concert with others, at any time, make any comments
about any other signatory or its respective affiliates that are, or could be
interpreted to be, disparaging or derogatory or that paint, or could be
interpreted to paint, any other signatory or its respective affiliates in a
negative light. By way of specificity, but not of limitation, each of the
undersigned covenants and agrees that, among other things, neither the
undersigned, nor any of such entity’s respective agents, subsidiaries,
affiliates, successors, assigns, officers, key employees, or directors, as
relevant, shall, in any way, directly or indirectly, alone or in concert with
others, cause, express, or cause to be expressed, in writing or verbally, any
remarks, statements, comments, or criticisms that disparage, call into
disrepute, defame, slander, or that could reasonably be construed as such.
Further, each of the undersigned covenants and agrees that each such entity
shall not make any disparaging, derogatory, or negative comments about any other
entity’s officers, directors, owners, employees, consultants, agents, advisors,
products, services, policies, or practices. Rather, each of the undersigned
covenants and agrees that it shall act in good faith to refrain from any conduct
or communication that might reasonably be expected to interfere with the
business and/or personal interests of each other entity.

 

13. Warranties Survive Execution of Agreement

 

Each of the undersigned agrees that the mutual covenants, warranties, releases,
remises, and acknowledgments contained herein shall survive the execution of
this Agreement and shall continue in force in perpetuity.

 

14. Binding Effect

 

This Agreement shall be binding upon, shall inure to the benefit of, and shall
be enforceable by, each of the undersigned, their Respective Affiliates, heirs,
estates, successors, and assigns, regardless of whether such Respective
Affiliates or their respective heirs, estates, successors, or assigns are
signatories to this Agreement.

 

15. Entire Agreement; Modifications

 

This Agreement contains the entire agreement and understanding among the
undersigned and supersedes any and all prior agreements, arrangements, or
understandings of any kind or nature among them but shall not supersede or
modify any rights, duties, or obligations under the Farm Promissory Notes, the
Farm NPAs, the Original Promissory Note, the Original NPA, and the Security
Agreement. This Agreement may not be amended, canceled, revoked, or otherwise
modified except by a written agreement signed by both of the Parties and, as
appropriate either or both of the Interested Parties.

 

6

 

 

16. Governing Law; Jurisdiction; Venue

 

The Parties and the Interested Parties consent to having their rights and
obligations under this Agreement governed, construed, and enforced in accordance
with the laws of the State of Florida. Each of the undersigned hereby agrees
that it is subject to the jurisdiction of the state or federal courts located in
Miami-Dade County, Florida. In the event of a dispute among the undersigned
regarding this Agreement, each consents to having such disputes adjudicated in a
state or federal court of competent jurisdiction located in the State of
Florida, County of Miami-Dade.

 

17. Construction/Titles and Captions

 

This Agreement is deemed to have been jointly prepared by the undersigned and,
accordingly, shall not be construed against any particular entity nor shall any
uncertainty or ambiguity be construed against any one entity. Titles and
captions contained in this Agreement are for convenience only and shall not be
used to interpret or construe this Agreement.

 

18. Severability

 

If any term, provision, agreement, covenant, or restriction of this Agreement is
held by a court of competent jurisdiction or other tribunal or authority to be
invalid, void, or unenforceable, the remainder of the terms, provisions,
agreements, covenants, and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired, or invalidated so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any of the undersigned. Upon
such a determination, the undersigned shall negotiate in good faith to modify
this Agreement so as to affect their original intent as closely as possible in a
reasonably acceptable manner in order that the transactions contemplated hereby
may be consummated as originally contemplated to the fullest extent possible.

 

19. Notices

 

Except as otherwise provided in this Agreement, all notices required by or
permitted in this Agreement shall be in writing and shall be served on the
undersigned at the addresses specified below. Unless otherwise specified in this
Agreement, any such notices shall be sent (a) by express delivery using an
nationally recognized express courier, in which case notice shall be deemed
delivered in accordance with such courier’s guaranteed delivery standards, but
not more than one business day after deposit with such courier; (b) by
electronic mail, in which case notice shall be deemed delivered upon successful
transmission of such notice; (c) by personal delivery, in which case notice
shall be deemed delivered upon receipt; or (d) by United States of America mail,
certified or registered, postage prepaid, return receipt requested, in which
case notice shall be deemed delivered within five business days of mailing. Any
address may be changed by written notice to the other entities and shall be
deemed delivered and effective in accordance with the same delivery method used
and that method’s corresponding deemed delivery schedule described above.

 

To the Company and the Interested Parties:

 



1715 Highway 35, Suite 101

Middletown, New Jersey 07748

Attn: Tom Gallo

E-mail: cohemp@outlook.com

 

To Trava:

 

17001 Collins Avenue, #4701

Sunny Isles Beach, Florida 33160

Attn: Daniel Sands

E-mail: ds@travaholdings.com

 



20. Warranty of Authority

 

Each person whose signature is affixed hereto in a representative capacity
represents and warrants that: (a) he or she is authorized to execute this
Agreement on behalf of and to bind such Party on whose behalf his signature is
affixed and (b) the provisions and execution of this Agreement have been validly
approved and ratified by such Party or Interested Party.

 

21. Counterparts and E-mail

 

This Agreement may be executed in one or more counterparts, each of which, when
executed and delivered, shall be deemed an original and all of which when
executed and delivered shall constitute one and the same instrument. An
electronic copy of an executed original or counterpart original of this
Agreement shall be deemed effective on the date it is received.

 

[Remainder of the page intentionally left blank; signature page follows.]

 

7

 

 

IN WITNESS WHEREOF, the Parties and the Interested Parties hereto have executed
this Agreement as of the date first written above.

 

  THE PARTIES:       NOTIS GLOBAL INC.       By: /s/ Ned L. Siegel     Ned L.
Siegel     Executive Chairman of Notis Global         TRAVA LLC         By: /s/
Felix Vulis     Felix Vulis     Managing Member         THE INTERESTED PARTIES:
      EWSD I LLC         By: /s/ Ned L. Siegel     Ned L. Siegel     Executive
Chairman of Notis Global         PUEBLO AGRICULTURE SUPPLY AND EQUIPMENT LLC    
  By: /s/ Ned L. Siegel     Ned L. Siegel     Executive Chairman of Notis Global

 

8

 

